Harvey, J.
(concurring in part only): I agree the findings of the trial court that the deed in question was given under circumstances which render it fraudulent as to plaintiff are supported by evidence, and from this it follows that the sum rightfully due should be adjudged a lien upon the real property conveyed thereby, but I would reduce the amount of that lien by the extent the judgment in the divorce case is void. That portion of the judgment in the divorce case by which defendant was required to pay plaintiff as permanent alimony $50 per month, unless the plaintiff should remarry, is void. (Conway v. Conway, 130 Kan. 848, 288 Pac. 566; Noonan v. Noonan, 127 Kan. 287, 289, 273 Pac. 409, where early authorities are collected.) Perhaps it is true, as the opinion treats it, that this question was not clearly presented to the court below, but the invalidity of that judgment is one which clearly appears from the record; no other evidence is needed to establish it. That portion of the judgment might be set aside even on motion. (R. S. *32860-3009.) It is frequently referred to in the findings of the court and is embodied in the amount of the judgment lien decreed in this case. Our attention is specifically called to it before that decree becomes final, and in my judgment it should be corrected now.